 
 
I 
111th CONGRESS
2d Session
H. R. 4799 
IN THE HOUSE OF REPRESENTATIVES 
 
March 9, 2010 
Mr. Space introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To direct the Secretary of Health and Human Services to develop a strategic plan to retrain displaced workers to become health care professionals serving areas with a shortage of such professionals, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Retraining a New Health Care Workforce Act of 2010. 
2.Strategic plan 
(a)In generalNot later than 9 months after the date of the enactment of this Act, the Secretary, in consultation with other relevant Federal departments and agencies, shall develop and submit to the Congress a strategic plan to retrain displaced workers to become health care professionals serving areas with a shortage of the type professionals involved. 
(b)PlanThe strategic plan under subsection (a) shall include— 
(1)an overview of national shortages in health care professions; 
(2)an assessment of how existing Federal health care workforce programs may be used for the purpose of retraining displaced workers to become health care professionals serving areas with a shortage of the type professionals involved; and 
(3)recommendations for legislative and administrative changes for making such programs more effective in achieving such purpose. 
3.Assisting displaced workers to become State-licensed or certified health care professionals 
(a)ProgramThe Secretary shall establish a program consisting of awarding grants to States to assist displaced workers to become State-licensed or certified health care professionals serving areas with a shortage of the type professionals involved. 
(b)Use of FundsAmounts received as a grant under this section may be used only to assist displaced workers to become State-licensed or certified health care professionals described in subsection (a). Such assistance— 
(1)shall include training; and 
(2)may include— 
(A)reimbursement for costs associated with— 
(i)training; or 
(ii)applying for licensure or certification; or 
(B)expediting the licensing or certification process.  
(c)EligibilityTo be eligible for a grant under this section, a State shall demonstrate to the Secretary’s satisfaction that the State has— 
(1)an unemployment rate that is greater than the national average; 
(2)a significant quantity of displaced workers; and
(3)a shortage of each type of health care professional to be trained through the grant. 
(d)Relation to strategic planIn carrying out this section, the Secretary— 
(1)shall take into consideration the strategic plan developed under section 2; and 
(2)may not award any grant under this section before such plan has been submitted to the Congress.  
(e)ReportThe Secretary shall submit to the Congress an annual report on the program under this section. 
(f)Authorization of AppropriationsTo carry out this section, there are authorized to be appropriated such sums as may be necessary for each of fiscal years 2011 through 2015. 
4.DefinitionsIn this Act: 
(1)The term Secretary means the Secretary of Health and Human Services. 
(2)The term State has the meaning given to such term in section 2 of the Public Health Service Act (42 U.S.C. 201). 
 
